Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Press Release New York SOTHEBYS ANNOUNCES 2  First Quarter Revenues Increase 87% to $101.9 million  Operating Expenses Decline $15.7 million, or 14%, in the First Quarter  First Quarter Net Loss of ($2.2) million Improves 94% from the Prior Year Net Loss of ($34.5) million  May 2010 Impressionist and Modern Art Evening Sale Totals $195.7 million, 219% Above Prior Year Total of $61.4 million May 6, 2010, New York Sothebys (NYSE: BID) today announced results for the quarter ended March 31, 2010. Total revenues increased 87% to $101.9 million in the first quarter of 2010 largely due to the $45.0 million, or 117%, increase in auction commission revenues from the prior period. The increase in auction commission revenues was driven by the strong Impressionist and Contemporary Art net auction sales results in London, in February, which increased $208.1 million, or 243% from the prior year. This is partially offset by a 10% decline in auction commission margin from 19.2% to 17.2% because of the change in sales mix towards higher valued items in the quarter, which decreased our buyers premium rate due to our sliding scale rate structure (there was a 120% increase in the number of lots sold over $1 million, at which point the buyers premium rate decreases from 20% to 12%). Despite the significant increase in sales volume, operating expenses declined $16.2 million, or 15%, due in part to the absence of certain expenses in 2010 that were incurred in 2009 and, to a lesser extent, the effect of cost reduction initiatives implemented in 2009. Net loss for the first quarter was ($2.2) million, or ($0.03) per diluted share, an improvement of 94% from the prior year figure of ($34.5) million, or ($0.53) per diluted share. Because of the seasonal nature of the art auction market, auction sales in the first quarter have historically represented only approximately 7%-15% of annual auction sales, and the first quarter has historically been a loss period for the Company. As a result, first quarter results are typically not indicative of expected full year results. Management believes that investors should focus on results for six and twelve month periods, which better reflect the auction market business cycle. The renewed art market momentum that began last autumn continued into the first quarter and we are delighted with our results, said Bill Ruprecht, President and Chief Executive of Sothebys. The quarter saw an impressive increase in revenues and at the same time, a decrease in operating expenses, leading to a material improvement to our bottom line. We continue to stay focused on auction commission margins, expense control and improved operating results. Also positively contributing to these excellent first quarter results is our continued commitment to private sales, with private sale commissions up 79% in the first quarter. Since 2007, we have underwritten almost $1.7 billion in private sales, and we will continue to focus on this valued service to our clients. Private sales are an important source of revenue for our business and a strategic initiative for Sothebys. Last nights Impressionist sale brought outstanding results, more than tripling last years May sale, surpassing our November total and coming in near the high end of the pre-sale estimate, continued Mr.
